Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                         No. 04-14-00069-CR

                                      Charles Arthur WARREN,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR9856B
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 1, 2015

AFFIRMED

           Appellant Charles Arthur Warren was charged by indictment with possession of marijuana

in an amount greater than fifty pounds, but less than 2,000 pounds. After the trial court denied

Warren’s motion to suppress, Warren entered a plea of nolo contendere and the trial court deferred

a finding of guilt and placed Warren on probation for a term of six years. On appeal, Warren

contends (1) the State failed to prove, by clear and convincing evidence, that Warren gave his

consent freely and voluntarily, and (2) the length of the detention tainted any alleged consent

provided by Warren. We affirm the trial court’s order.
                                                                                       04-14-00069-CR


                                      FACTUAL BACKGROUND

       On July 3, 2012, San Antonio police officers were notified of a possible large narcotic

shipment being transported in a white Ford F-250 pickup truck towing a trailer with a small car on

the trailer. The truck was reportedly traveling east on IH-10 and then north on Loop 1604.

Between 8:00 and 9:00 p.m., officers located the truck being driven by Warren and observed three

traffic violations: (1) the trailer’s license plate was not properly illuminated, (2) the truck crossed

the median, and (3) the truck crossed the double-white line. San Antonio Police Officer Robert

Dupee described the truck as traveling “far right off the yellow line into the median and then [the

truck] went over the dotted line back across the same lane of travel, [the truck] went back across

over the dotted line and back over into the lane of travel he was supposed to be in.”

       The officers initiated a traffic stop without incident. Officer Dupee approached Warren’s

truck on the passenger side and Officer Francisco Galvan was on the driver’s side. Although

Warren denied that he had been drinking, Officer Dupee noticed “a half empty can of beer. I

believe it was Schlitz or something like that or a can. I don’t know if it was half empty or full. I

just noticed a can of beer.”

       Officer Galvan requested Warren exit the truck so that he could “check his eyes.” The

officers walked Warren to the back of the trailer and in front of the police vehicle. Officer Galvan

conducted the horizontal gaze nystagmus test and asked Warren a number of questions: “where

[was] he coming from, how much he had to drink.” As Officer Dupee explained, “[they] were

monitoring his mannerisms to see if he had been too intoxicated to drive.”

       During this time, Officer Dupee testified “We asked [Warren] if we could search the

vehicle and trailer.” According to Officer Dupee, “[Warren] said, Yes, go right ahead.” While

looking in the truck, Officer Galvan signaled Officer Dupee to detain Warren for further



                                                 -2-
                                                                                       04-14-00069-CR


investigation. Officer Dupee testified that he told Warren “I’m just putting on your handcuffs; it

doesn’t mean you’re under arrest; I’m just detaining you; my partner’s seen something.”

        Officer Dupee continued that Warren’s mannerisms completely changed at that point.

        “His shoulders went down and he looked down to the ground and [said], [y]ou’re
        going to find it anyway. . . . I asked him, [w]hat do you mean? And he says, [t]here’s
        marijuana, but I don’t know how much.”

When the officer inquired as to where the marijuana was located, Warren responded, “It’s in there,

and he pointed at the top and he gave us the keys and we opened it, and sure enough that’s what

we found.”

        Warren’s version of the events that evening contradicted those relayed by Officer Dupee.

Warren denied giving the officers consent to search the vehicle. Warren testified that when Officer

Galvan asked if he could look in his truck, Warren responded “Well, you’re going to anyway.”

Warren was upset about the way Officer Galvan conducted the search—“He was tearing at the car

I had sold. He tore the door panels off.” He testified that the officers handcuffed him only after

he complained about how Officer Galvan conducted the search. Warren further averred that

Officer Dupee was lying about the beer can as well. “They’re lying about that, and I wouldn’t

drink a Schlitz if it was the last beer on the planet.”

        The trial court denied the motion to suppress and Warren entered into a plea agreement

with the State and was placed on six years deferred adjudication. This appeal ensued.

                                       MOTION TO SUPPRESS

A.      Standard of Review

        We review the trial court’s denial of a motion to suppress under a bifurcated standard of

review. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). A trial court’s

determination of historical facts is given almost total deference, while the trial court’s application

of the law is reviewed de novo. Derichsweiler v. State, 348 S.W.3d 906, 913 (Tex. Crim. App.
                                                  -3-
                                                                                      04-14-00069-CR


2011); Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); Carmouche v. State, 10
S.W.3d 323, 327 (Tex. Crim. App. 2000). We “‘afford almost total deference to a trial court’s

determination of the historical facts that the record supports especially when the trial court’s fact

findings are based on an evaluation of credibility and demeanor.’” Montanez v. State, 195 S.W.3d
101, 106 (Tex. Crim. App. 2006) (quoting Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997)); accord State v. Ross, 32 S.W.3d 853, 856 (Tex. Crim. App. 2000); see Valtierra, 310
S.W.3d at 447; St. George v. State, 237 S.W.3d 720, 725 (Tex. Crim. App. 2007).

B.     Warrantless Searches

       “The Fourth Amendment protects individuals against unreasonable searches and seizures.”

State v. Weaver, 349 S.W.3d 521, 525 (Tex. Crim. App. 2011). A search conducted pursuant to a

defendant’s voluntary, uncoerced consent is an exception to the Fourth Amendment’s general

prohibition on warrantless searches. Tucker v. State, 369 S.W.3d 179, 185 (Tex. Crim. App. 2012);

Meekins v. State, 340 S.W.3d 454, 458 (Tex. Crim. App. 2011); Carmouche, 10 S.W.3d at 331.

“The validity of a consensual search is a question of fact, and the State bears the burden to prove

by clear and convincing evidence that consent was obtained voluntarily.” Gutierrez v. State, 221
S.W.3d 680, 686 (Tex. Crim. App. 2007); accord Meekins, 340 S.W.3d at 459; Valtierra, 310
S.W.3d at 448.

       A trial court’s finding of voluntary consent is reviewed for abuse of discretion, and “a trial

court’s finding of voluntariness must be accepted on appeal unless it is clearly erroneous.”

Meekins, 340 S.W.3d at 460; see Johnson v. State, 226 S.W.3d 439, 443 (Tex. Crim. App. 2007).

Voluntariness is determined by analyzing “the totality of the circumstances of the situation from

the point of view of an objectively reasonable person.” Tucker, 369 S.W.3d at 185.




                                                -4-
                                                                                       04-14-00069-CR


       1.        Arguments of the Parties

       Warren contends the State failed to introduce evidence of Warren’s initial consent and,

therefore, failed to meet its burden to show, by clear and convincing evidence, that the consent

was voluntary.

       The State counters the trial court’s findings of fact and conclusions of law are supported

by the evidence. Although there was conflicting evidence, whether Warren provided consent is a

question of fact and the trial court clearly chose to believe the officer’s testimony over that of

Warren.

       2.        Consent

       “A person’s consent to search can be communicated to law enforcement in a variety of

ways, including by words, action, or circumstantial evidence showing implied consent.” Meekins,
340 S.W.3d at 458. For consent to be valid, it must “‘not be coerced, by explicit or implicit means,

by implied threat or covert force.’” Carmouche, 10 S.W.3d at 331 (quoting Schneckloth v.

Bustamonte, 412 U.S. 218, 228 (1973)). Consent is not voluntary when the evidence establishes

the consent was “‘no more than acquiescence to a claim of lawful authority.’” Id. (quoting Bumper

v. North Carolina, 391 U.S. 543, 548 (1968)).

       There is no requirement, however, that a person be informed of his right to refuse to consent

before the consent can be held to be free and voluntary, Schneckloth, 412 U.S. at 227, and no magic

words are required, see United States v. Stewart, 93 F.3d 189, 192 (5th Cir. 1996) (requiring magic

words such as “I consent to a search” is inconsistent with the totality of the circumstances analysis).




                                                 -5-
                                                                                      04-14-00069-CR


        3.     Testimony and Findings of Fact and Conclusions of Law

               a.      Officer Robert Dupee

        The State’s only witness was Officer Dupee. Officer Dupee testified that based on the

officers’ suspicion that Warren might have been intoxicated, Officer Galvan conducted the HGN

test.

        [W]e walked in back toward the front of our vehicle and between the truck and the
        trailer—between our car and the trailer, and we started—we asked him a number
        of questions from that point on, where is he coming from, how much he had to
        drink. We were monitoring his mannerisms to see if he had been too intoxicated to
        drive. . . . We asked him if we could search the vehicle and trailer. . . . He said,
        Yes, go right ahead.

As he began conducting the search, Officer Galvan noticed something “peculiar” and signaled

Officer Dupee to detain Warren.

        Prior to placing the handcuffs on Warren, Officer Dupee specifically informed Warren that

he was not under arrest. “I’m just putting on your handcuffs; it doesn’t mean you’re under arrest;

I’m just detaining you; my partner’s seen something.” Officer Dupee continued that when Officer

Galvan walked back toward the pickup truck, Warren’s mannerisms completely changed

        “from being super nice and compliant to like upset and depressed. . . . His shoulders
        went down and he looked down to the ground and he says, [y]ou’re going to find it
        anyway. . . . I asked him, [w]hat do you mean? And he says, [t]here’s marijuana,
        but I don’t know how much.”

The officers inquired as to where the marijuana was located and Warren replied, “It’s in there, and

he pointed at the top and he gave us the keys and we opened it, and sure enough that’s what we

found.”

               b.      Charles Arthur Warren

        The only other witness called during the motion to suppress was Warren. According to

Warren, Officer Galvan requested permission to search his truck and Warren responded “Well,

you’re going to anyway.” He testified he was upset about the way Galvan conducted the search
                                                -6-
                                                                                     04-14-00069-CR


“He was tearing at the car I had sold. He tore the door panels off.” Warren continued that he told

the officers, “Don’t be tearing up the car, and that’s when I got in handcuffs.”

       Warren vehemently denied providing voluntary consent to either Officer Dupee or Officer

Galvan.

               c.      Relevant Findings of Fact and Conclusions of Law

       Following the denial of Warren’s motions to suppress, the trial court made the following

relevant findings of fact:

            9. The officers then asked if they could search the vehicle, and the defendant
                said, “Yes, go right ahead.”
            ...
            15. [Warren] gave the officers the keys to the trailer.

       In its conclusions of law, the trial court concluded the following:

            4. [T]he defendant consented to the search of the vehicle.
            ...
            11. [T]he State has shown by clear and convincing evidence that the consent
                given by the defendant was freely and voluntarily given. It was not made
                as a result of duress nor did the defendant merely acquiesce to a show of
                authority by the officers.

       4.      Analysis

       Although Officer Dupee and Warren disagreed as to what transpired on the side of the

highway, the trial court is the sole judge of the credibility of witnesses and weight to be given to

their testimony. See Ross, 32 S.W.3d at 855; McFadden v. State, 283 S.W.3d 14, 19 (Tex. App.—

San Antonio 2009, no pet.). It was within the trial court’s sole discretion to accept or reject any

or all of the witnesses’ testimony, “even if that testimony is not controverted.” Ross, 32 S.W.3d

at 855; accord McFadden, 283 S.W.3d at 19.

       Officer Dupee testified Warren voluntarily provided consent to search the vehicle. Warren

testified he had no choice, and the officers were going to search the vehicle regardless of his

consent. “[M]ost confrontations with the police are uncomfortable—given the implicit difficulty

                                                -7-
                                                                                       04-14-00069-CR


in refusing any request from a peace officer who stands cloaked in the authority of law enforcement

. . . .” Carmouche, 10 S.W.3d at 333. “But the Constitution does not guarantee freedom from

discomfort.”     State v. Velasquez, 994 S.W.2d 676, 679 (Tex. Crim. App. 1999).               “[T]he

Constitution presumes that an actor is invested with a vibrant sense of his own constitutional rights

and will assert those rights when they are implicated.” Carmouche, 10 S.W.3d at 333.

          Faced with contradictory versions of events from Officer Dupee and Warren, the trial court

clearly made the determination to believe Officer Dupee’s testimony over Warren’s testimony.

The trial court was not required to accept Warren’s suggestion that he believed he had no choice

but to acquiesce to the search. Considering all of the circumstances, and giving proper deference

to the trial court’s findings of fact, we cannot say the trial court’s determination that Warren

voluntarily provided consent to search the vehicle is clearly erroneous. See Meekins, 340 S.W.3d

at 460.

          Accordingly, we overrule this issue. We turn to whether any consent was tainted by an

unreasonably long detention.

C.        Illegal Detention

          1.     Arguments of the Parties

          Warren contends that any consent given was tainted by the fact that it was requested after

the detention continued for an unreasonable and unjustified length of time.

          The State counters that Warren committed several traffic violations in front of the officers

and the officers therefore had probable cause to arrest and further detain him.

          2.     Allowable Detention—Timeliness

          A police officer may stop a motorist without violating the Fourth Amendment if the officer

has probable cause to believe that the motorist has committed a traffic violation. See Whren v.

United States, 517 U.S. 806, 810 (1996); Walter v. State, 28 S.W.3d 538, 542 (Tex. Crim. App.
                                                  -8-
                                                                                       04-14-00069-CR


2000). If an officer observes a traffic violation, probable cause for a traffic stop exists, and the

officer is free to enforce the laws and detain the driver for the violation. See TEX. CODE CRIM.

PROC. ANN. art. 14.01(b) (West 2015); Boughton v. State, 643 S.W.2d 147, 148 (Tex. App.—Fort

Worth 1982, no pet.) (citing Praska v. State, 557 S.W.2d 83 (Tex. Crim. App. 1977)).

       An officer may also briefly detain an individual for the purpose of investigating possibly-

criminal behavior. See Terry v. Ohio, 392 U.S. 1, 22 (1968); Carmouche, 10 S.W.3d at 328. We

do not employ a bright line rule as to how long a traffic stop may reasonably continue; instead,

courts consider “whether the police diligently pursued a means of investigation that was likely to

confirm or dispel their suspicions quickly, during which time it was necessary to detain the

defendant.” United States v. Sharpe, 470 U.S. 675, 686 (1985); see United States v. Brigham, 382
F.3d 500, 511 (5th Cir. 2004) (en banc) (“There is . . . no constitutional stopwatch on traffic stops.

Instead, the relevant question in assessing whether a detention extends beyond a reasonable

duration is ‘whether the police diligently pursued a means of investigation that was likely to

confirm or dispel their suspicions quickly.’” (quoting Sharpe, 470 U.S. at 686)); Kothe v. State,

152 S.W.3d 54, 65 n.42 (Tex. Crim. App. 2004) (quoting Brigham for same).

       To detain an individual for investigatory reasons, the officer must have “specific,

articulable facts that, when combined with rational inferences from those facts, would lead [the

officer] to reasonably conclude that a particular person actually is, has been, or soon will be

engaged in criminal activity.” Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005) (citing

Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001)).

       3.      Testimony and Findings of Fact and Conclusions of Law

       Based on the conflicting testimony and the requirement the State provide “specific,

articulable facts,” we provide a more detailed description of the testimony.



                                                 -9-
                                                                                       04-14-00069-CR


                a.      Officer Robert Dupee

        Officer Dupee testified the officers initiated a traffic stop on Warren’s truck based on three

reasons: the license plate was not illuminated, his truck crossed the median into head-on traffic,

and his truck crossed the double white line. According to Officer Dupee, it was dark outside and

the light on the trailer license plate was not on and the license plate could not be seen. He continued

that when the truck turned onto Loop 1604, “it went to the far right off the yellow line into the

median and then went over the dotted line back across the same lane of travel, went back across

over the dotted line and back over into the lane of travel he was supposed to be in.” When asked

about crossing the median, Officer Dupee explained,

        [H]e went off into the median and then back across, across the dotted line—dotted
        white line, there was a vehicle. And like I said, it’s a two-lane road. Another
        vehicle was coming and it looked like he was going to go head-on, but he was able
        to come back over into his lane of travel.

Officer Dupee authenticated pictures of the vehicle showing the license plate bungee-strapped to

the back of the trailer without a light.

        Because the officers knew the vehicle possibly contained a large shipment of narcotics, the

officers cautiously approached the truck. Officer Galvan approached the driver’s side and Officer

Dupee the passenger’s side. Officer Dupee, however, was adamant that he was able to hear the

entire conversation that transpired between Warren and Officer Galvan.

        Officer Dupee further testified that once the officers stopped the truck, they saw signs of

intoxication. Specifically, Officer Dupee testified to the odor of intoxicants, Warren’s erratic

driving, his bloodshot eyes, and a half-spilled can of beer in the truck. Warren specifically denied

having been drinking and explained that his eyes were bloodshot because of a medical condition.

He did, however, agree for Officer Galvan to conduct the HGN test. As Officer Galvan conducted




                                                 - 10 -
                                                                                       04-14-00069-CR


the HGN test, the officers monitored Warren’s behavior and mannerisms for further signs of

intoxication.

       According to Officer Dupee, it was at this point that Officer Galvan requested permission

to search and Warren replied “Yes, go right ahead.” Officer Galvan continued to ask Warren

questions like, “where were you heading, stuff like that, looks like you’re traveling a good distance.

Mr. Warren was answering the questions, Oklahoma or something to that effect.” It was when

Officer Galvan walked between the trailer and the truck that he noticed something “peculiar” and

Warren was placed in handcuffs to detain him during further investigation.

                b.     Charles Arthur Warren

       Warren adamantly disagreed with Officer Dupee’s testimony. He insisted that he and the

officers were standing in front of his truck, not between the truck and the officers’ vehicle when

Officer Galvan conducted the HGN test. Warren also claimed that Officer Galvan asked him to

perform a one-leg stand test, but he was unable to complete the test due to his knee “giving out.”

Contrary to the officer’s testimony, Warren continued that when Officer Galvan requested

permission to search the vehicle, he responded “Well, you’re going to anyway.” Warren testified

Officer Dupee lied about several events that night. First, he did not provide a voluntary consent

to search the vehicle and there was no beer can in the truck. “They’re lying about that, and I

wouldn’t drink a Schlitz if it was the last beer on the planet.”

                c.     Relevant Findings of Fact and Conclusions of Law

       The trial court’s findings of fact and conclusions of law were quite extensive. The findings

of fact include the following:

           2. [T]he license plate on the trailer was not illuminated. The failure to have
              the plate illuminated is a traffic violation.




                                                - 11 -
                                                                                     04-14-00069-CR


           3. [Warren’s vehicle] went to the far right off the yellow line into the median
              and then went over the dotted line back across the same lane of travel . . .
              [and] nearly collide[d] with another vehicle . . . .
           ...
           7. Officer Galvan noticed [Warren’s] eyes were bloodshot and Officer Dupee
              noticed a can of beer and the smell of alcohol in the truck.
           ...
           9. The officers then asked if they could search the vehicle, and the defendant
              said, “Yes, go right ahead.”
           ...
           11. Officer Dupee testified that Officer Galvan “ . . . gave me a sign. And the
               sign is . . . to . . . handcuff the individual. He saw something that was
               peculiar.”
           12. At that point Officer Dupee placed handcuffs on [Warren]. Officer Dupee
               testified that he told [Warren] he was not under arrest but was being
               detained.
           13. In response to Officer Galvan’s question, “What’s in there?” . . . [Warren
               said] “You’re going to find it anyway.”
           14. Officer Dupee then asked [Warren] what he meant and [Warren] replied,
               “There’s marijuana, but I don’t know how much.”
           15. [Warren] gave the officers the keys to the trailer wherein they found large
               bundles of . . . marijuana.
           16. The Court finds the testimony of Officer Dupee credible.

We also recite some of the trial court’s conclusions of law:

           2. In the instant case, the officers were notified that a white Ford F250 truck
              with a trailer was potentially transporting drugs and to be on the lookout for
              such a vehicle in the Loop 1604 area. Upon spotting a vehicle that matched
              the location and description, the officers noticed that the license plate light
              was not properly illuminated as required by Texas law, and furthermore
              they observed the vehicle swerving out of its lane of traffic, almost colliding
              with another vehicle. Upon pulling the truck over, the officers observed a
              can of beer in the cab of the truck and noticed that the defendant’s eyes were
              red or bloodshot. Officer Dupee also saw large bundle plastic wrap which
              he suspected could be used to package drugs.
           3. The defendant in this case was pulled over for many reasons, one of them
              being suspicion of DWI, another one for not having an illuminated license
              plate. Moreover in this case the officers never fully determined that the
              defendant was not driving under the influence. The testimony from Officer
              Dupee stated that Officer Galvan could not be certain whether the defendant


                                               - 12 -
                                                                                            04-14-00069-CR


                   was under the influence. The investigation continued as the officers checked
                   the defendant’s license and talked with the defendant regarding the traffic
                   violations he had committed. The defendant was being detained, but he was
                   not under arrest. The officers monitored his mannerisms for evidence of
                   intoxication. During that time frame, the defendant gave consent for the
                   officers to search his vehicle.
             4. Assuming, arguendo, that the suspicion of driving while intoxicated had
                been dispelled, the officers were still justified in their detention of the
                defendant regarding the traffic violations they observed the defendant
                commit and based on what they had seen in plain view. . . .
             ...
             6. In the instant case, the officers had information from narcotics officers that
                a vehicle matching the location and description of the defendant’s vehicle
                was thought or known to be carrying narcotics. The officers properly
                considered cumulative information during the investigative detention of the
                defendant. . . .
             7. The officers witnessed the defendant’s vehicle (which matched the
                description) commit two traffic violations. Upon stopping the vehicle, they
                noticed an open beer can in the cab of the truck, smelled alcohol, and
                observed the driver had blood shot or red eyes. They also saw plastic
                wrapping material in the back of the truck. Upon questioning the driver, he
                became upset or depressed. The court concludes that given the totality of
                the circumstances the officers had reasonable suspicion to believe an
                offense was being committed and therefore the detention is legal.
             ...
             9. In the instant case, the officers’ investigation of the defendant was not
                unnecessarily long or unreasonable. As the officers continued their
                investigation they became more suspicious that the defendant was involved
                in criminal activity. During the course of the ongoing investigation the
                defendant consented to the search of the vehicle.”

        4.         Analysis

        Because Warren contends the detention was an unreasonable and unjustified amount of

time, we look at the officers’ actions and basis for continued detaining of Warren.

        The testimony before the trial court provided that Warren committed three different traffic

violations in front of the officers: (1) failure to have a light illuminating his license plate, (2) failure

to maintain a single lane, and (3) crossing over into the median. Although Warren disputes

significant portions of Officer Dupee’s testimony, the trial court is free to believe any, all, or none

                                                   - 13 -
                                                                                      04-14-00069-CR


of the witnesses. See Ross, 32 S.W.3d at 855; McFadden, 283 S.W.3d at 19. Because we are

bound to provide the trial court’s determination of historical facts almost total deference, we

conclude that each of the alleged actions violated the Transportation Code and Officer Dupee had

probable cause to stop the truck. Derichsweiler, 348 S.W.3d at 913; Amador, 221 S.W.3d at 673;

Carmouche, 10 S.W.3d at 327.

       Even after our determination that the stop was valid, we must consider whether the officers’

continued detention exceeded a reasonable period of time. A police officer may approach a citizen

without probable cause or reasonable suspicion to ask questions or even request a search. Florida

v. Royer, 460 U.S. 491, 497–98 (1983); Johnson v. State, 912 S.W.2d 227, 235 (Tex. Crim. App.

1995). Even when officers do not have articulable suspicion regarding criminal activity, the

officers “‘may generally ask questions of that individual . . . as long as the police do not convey a

message that compliance with their requests is required.’” Leach v. State, 35 S.W.3d 232, 235

(Tex. App.—Austin 2000, no pet.) (alteration in original) (quoting Florida v. Bostick, 501 U.S.
429, 435 (1991)).

       After stopping the truck, Officer Dupee approached and he noticed a beer can in the front

seat of the truck. Officer Galvan noted Warren had bloodshot eyes. Although Warren contends

the bloodshot eyes were the result of a medical condition, the officers had probable cause, based

on specific articulable facts to detain Warren for the purpose of determining whether he was

intoxicated. Once the purpose of a traffic stop has been satisfied, the stop may not be used as a

fishing expedition to discover unrelated criminal activity and that any continued detention must be

supported by additional reasonable suspicion, Davis v. State, 947 S.W.2d 240, 245 (Tex. Crim.

App. 1997). Although Warren testified differently, Officer Dupee testified that Warren gave

consent to search.



                                                - 14 -
                                                                                      04-14-00069-CR


       The trial court could have reasonably believed that after exiting the truck, Warren provided

officers with consent to search the vehicle. The trial court could have also reasonably found that

Warren told the officers there was marijuana in the vehicle and provided the officers with the key.

Based on the totality of the circumstances, we conclude that Warren’s traffic stop and subsequent

detention did not violate his Fourth Amendment rights and we cannot therefore conclude that the

trial court erred in refusing to suppress evidence obtained pursuant to the search of the vehicle.

                                           CONCLUSION

       The trial court is the sole judge of credibility and the weight to be given the witnesses’

testimony. Clearly, in this case, the trial court chose to believe Officer Dupee’s testimony over

that of Warren. After reviewing the entire record, we conclude there was probable cause to initiate

the traffic stop, Warren provided consent to search the vehicle, and the length of the detention was

not unreasonable to conduct the investigation in question. Accordingly, we affirm the trial court’s

order denying Warren’s motion to suppress.


                                                   Patricia O. Alvarez, Justice

PUBLISH




                                                - 15 -